DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract of the disclosure is objected to because of the excessive length.  Correction is required.  See MPEP § 608.01(b).
Correction of at least the length of the abstract is requested.

The disclosure is objected to because of the following informalities:  
The use of the term SentryWare, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is unclear to the Examiner if the terms “SentryWare” and “SentryManager” are owned by the Applicant, and the terms do not include accompanied generic technology when recited.
Appropriate correction is requested.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  Per the MPEP 608.01(m) each claim should be  a single sentence, but claims 1, 2, and 6 are multiple sentence claims. Claim 1 also refers to itself which should  be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the term “SentryWare” is vague/ indefinite as it is unclear what is meant by such a term.  Further, claim 1 recites “all the necessary” which is vague and indefinite because it does not clarify the elements that are necessary.  In the second to last line of claim 1 “sufficient” is indefinite relative term of degree which does not clarify what specific resources are required.  “the NFC reader” also lacks antecedent basis.
Claim 2 is vague/ indefinite because it recites ““Description” of the patent” where there is no patent. It is unclear what is being referred to.  Additionally it is unclear if claim 2 depends from claim 1 or is meant to be a separate independent claim.  The phrase “infers the sensors data” is vague because it is unclear how software infers data.  
Claim 3 recites “automatically relearn claim 2” which is vague/ indefinite because it is unclear how software is automatically relearned and what specifically has to be relearned and how that occurs.  Claim 3 also recites a relative term of degree “significant” which renders the claim indefinite as it does not specify what is significant and does not have an extent known.  The term “SentryWare” is indefinite because it appears to be a trademark.  The last line of claim 3 lacks antecedent basis for “the journal log/ bank records” and thus is indefinite.
Claim 4 at line 3 lacks antecedent basis for “the internal camera” and “the video data” which renders the claim vague/ indefinite.  It is also unclear if claim 4 is meant to be an independent or dependent claim.  Claim 4 also improperly refers to the “description of the patent” which renders the claim vague/ indefinite.
Re claim 5, the same rejection from claim 3 applies here with additional antecedent basis issues with “The security camera” rendering the claim vague/ indefinite.
Claim 6 recites “SentryWare/ SentryManager” which is unclear/ indefinite as to what structure this includes.  There is also antecedent basis issues with “the ATM Computer”.  PDU at line 4 appears to be an abbreviation without the terms being spelled out first.  The use of the term “needs” is indefinite because it is unclear what is meant by such a term.  Claim 6 is also more than one sentence.  Finally, “the web application” at the second to last line lacks antecedent basis.  Claim 6 also refers to claims 2 and 4 so is unclear which claim it depends on.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant (US 11100764) in view of Slensker et al. (US 20220139175), Huang (US 20050094564), and Gupta (US 20210365906).
Re claim 1, Dant teaches vibration/ acceleration sensors on ATM and a microcontroller (abstract+).
	Dant is silent to a switch at an interface of keyboard cable.
Slensker et al. teaches such limitation (paragraph [0004]+ wherein the USB-keypad interface is voltage monitored, which is functionally equivalent to a switch as recited and used by the instant application, to detect/ disruptions./ disconnections.
	Prior to the effective filing date it would have been obvious to combine the teachings for security.
	Dant/ Slensker et al. is silent tot a power clamp.
Huang teaches such limitations (paragraph [0004]+).
Prior to the effective filing date it would have been obvious to combine the teachings for security. 
Dant/ Slensker et al./ Huang are silent to a NFC sensor near the NFC reader of the ATM.
Gupta at FIG. 3 teaches an ATM with NFC communications.  It would have been obvious for a sensor to be near the reader, such as for when the sensor is part of the reader device itself.
Prior to the effective filing date it would have been obvious to combine the teachings for security and convenience.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant/ Slensker et al./ Huang/ Gupta, as discussed above, in view of Ross et al (US 20060169764).
Re claim 2, the teachings have been discussed above but are silent to machine learning.
Ross et al. teaches (paragraph [0100]+ learning from the transactions and use to detect fraud.
Prior to the effective filing date it would have been obvious to combine the teachings for a more intelligent ATM.  
Re claim 3, as discussed above re Ross et al. as learning and factoring out can occur it would have been obvious to learning/ relearning based on how accurate the software is.
Re claim 4, Ross teaches a camera for imaging to capture abnormal condition information (paragraph [0125]+ in addition to the sensors data).
Prior to the effective filing date it would have been obvious to combine the teachings for additional information for supporting detecting of undesirable actions.  It would have been obvious to infer/ learn as part of determining illegal/ fraudulent activity based on the information obtained.
Re claim 5, the limtaitosn have been discussed above re claim 3, wherein it would have been obvious to update accuracy by looking at videos and sensors data.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant/ Slensker et al./ Huang/ Gupta/ Ross, as discussed above, in view of Korala (US 20140374477).
Re claim 6, the teachings of Dant/ Slensker et al./ Huang/ Gupta/ Ross have been discussed above but are silent to the powering down.
Korala teaches such limitations (paragraph [0003]+).
Prior to the effective filing date it would have been obvious to combine the teachings for security. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant/ Slensker et al./ Huang, as discussed above, in view of Edwards (US 20210090044).
Re claim 1, Dant teaches vibration/ acceleration sensors on ATM and a microcontroller (abstract+).
	Dant is silent to a switch at an interface of keyboard cable.
Slensker et al. teaches such limitation (paragraph [0004]+ wherein the USB-keypad interface is voltage monitored, which is functionally equivalent to a switch as recited and used by the instant application, to detect/ disruptions./ disconnections.
	Prior to the effective filing date it would have been obvious to combine the teachings for security.
	Dant/ Slensker et al. is silent tot a power clamp.
Huang (US 20050094564) teaches such limitations (paragraph [0004]+).
Prior to the effective filing date it would have been obvious to combine the teachings for security. 
Dant/ Slensker et al./ Huang are silent to a NFC sensor near the NFC reader of the ATM.
Edwards teaches an ATM with NFC communications and a NFC sensor, interpreted as a proximity sensor ((paragraph [0025]+ and [0031]+).
Prior to the effective filing date it would have been obvious to combine the teachings for security and convenience.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant/ Slensker et al./ Huang/ Edwards, as discussed above, in view of Ross et al., as discussed above.
Re claim 2, the teachings have been discussed above but are silent to machine learning.
Ross et al. teaches (paragraph [0100]+ learning from the transactions and use to detect fraud.
Prior to the effective filing date it would have been obvious to combine the teachings for a more intelligent ATM.  
Re claim 3, as discussed above re Ross et al. as learning and factoring out can occur it would have been obvious to learning/ relearning based on how accurate the software is.  Ross also teaches RF detection of a camera, interpreted as near field sensor.
Re claim 4, Ross teaches a camera for imaging to capture abnormal condition information (paragraph [0125]+ in addition to the sensors data).
Prior to the effective filing date it would have been obvious to combine the teachings for additional information for supporting detecting of undesirable actions.
Re claim 5, the limtaitosn have been discussed above re claim 3, wherein it would have been obvious to update accuracy by looking at videos and sensors data.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dant/ Slensker et al./ Huang/ Edwards/ Ross, as discussed above, in view of Korala (US 20140374477).
Re claim 6, the teachings of Dant/ Slensker et al./ Huang/ Edwards/ Ross have been discussed above but are silent to the powering down.
Korala teaches such limitations (paragraph [0003]+).
Prior to the effective filing date it would have been obvious to combine the teachings for security. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/             Primary Examiner, Art Unit 2876